DAN M. LEE, Justice,
for the Court:
Appellant Jimmy Lavorn Turner was convicted in the Circuit Court of Jones County of manslaughter for the killing of his brother James and sentenced to fifteen (15) years in the custody of the Mississippi Department of Corrections.
Appellant’s sole assignment of error is that the verdict was against the overwhelming weight of the evidence.
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), this Court holds that this assignment of error is without merit and that the appeal raises no issue requiring discussion. Holliday v. State, 504 So.2d 725 (Miss.1987); Rodriguez v. State, 498 So.2d 1230 (Miss.1986); Landingham v. State, 498 So.2d 382 (Miss.1986); Ragland v. State, 498 So.2d 373 (Miss.1986); Brewer v. State, 497 So.2d 821 (Miss.1986); Hawkins v. State, 488 So.2d 800 (Miss.1986); Burkett v. State, 484 So.2d 1046 (Miss.1986); Smith v. State, 484 So.2d 364 (Miss.1986).
The conviction and sentence are affirmed.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.